Case 2:19-cv-12386-GCS-APP ECF No. 16-2 filed 11/18/19            PageID.203    Page 1 of 3




                 UNITED STATES DISTRICT COURT
    IN THE EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

 SHAREE GARRY,

        Plaintiff,
                                                  Case No. 2:19-CV-12386-GCS-APP
 -vs-                                             Hon. George Caram Steeh
                                                  Magistrate Judge: Anthony P. Patti

 CREDIT ACCEPTANCE
 CORPORATION , et al.,

        Defendants.

                         DECLARATION OF SHAREE GARRY


        Sharee Garry makes the following statement under penalty of perjury.

           1. My name is Sharee Garry.

           2. I have reviewed the contract that was submitted by Credit Acceptance

               Corporation in this case as document number 10, Exhibit A and state,

                     a. I did not sign this document, either physically or electronically.

                     b. The signature on this document that purports to be mine, is not

                        mine and is a forgery.

                     c. I did not authorize anyone to sign this document for me or on my

                        behalf.
Case 2:19-cv-12386-GCS-APP ECF No. 16-2 filed 11/18/19           PageID.204     Page 2 of 3




                d. I was not aware of the transaction underlying this document until

                   I became aware of an outstanding balance that Credit Acceptance

                   Corporation wanted me to pay.

                e. I did not purchase the car involved in this transaction, and I never

                   went to Twins Auto.

                f. I never drove or possessed the car involved in this transaction.

                g. I did not buy or request insurance for the car involved in this

                   transaction.

                h. I did not title or register the car involved in this transaction.

                i. I believe that the car the car involved in this transaction was

                   procured fraudulently by an acquaintance of mine by the name

                   of Damon Skelton who had prepared my taxes and had access to

                   my financial records and personal identification information.

                j. I executed an identity theft affidavit and a filed a police report

                   when I became aware of the transaction.

         3. I have personal knowledge of the facts stated in this declaration.

         4. If called to testify as a witness, I can testify truthfully to the facts stated

            above.
Case 2:19-cv-12386-GCS-APP ECF No. 16-2 filed 11/18/19   PageID.205   Page 3 of 3
